DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest, in the claimed combination thereof, a reactor comprising: a reactor main body which comprises a core formed of a powder magnetic core, a resin member having the core embedded therein, and a coil wound around an outer circumference of the resin member; a casing which comprises a bottom surface and a side wall standing upright from the bottom surface, and which houses therein the reactor main body; and a filler molding portion which is formed of a cured filler, and which fastens the reactor main body to the casing, wherein the resin member is provided with: a bottom opening which is provided at a location facing the bottom surface of the casing and where the coil is not wound, and which exposes the core; and a back-side opening which is provided at a location orthogonal to a winding direction of the coil and facing the side wall, and which exposes the core, and wherein the back-side opening is provided with an exposing portion that is not covered with the filler molding portion and is exposed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837